Per Curiam.
The respondent-appellee, Michael Paul Heser, cross-appeals the division of property. The petitioner-appellant, Patricia Ann Heser, has dismissed her appeal.
As required in cases of this nature, we have reviewed the record de novo to determine whether the district court abused its discretion in dividing the property of the parties. See, Fox v. Fox, 230 Neb. 218, 430 N.W.2d 542 (1988); Griffith v. Griffith, 230 Neb. 314, 431 N.W.2d 609 (1988).
Upon a de novo review of this case, we find no patent unfairness in the distribution of property and debts of the parties. See, Rezac v. Rezac, 221 Neb. 516, 378 N.W.2d 196 (1985); Black v. Black, 221 Neb. 533, 378 N.W.2d 849 (1985). Therefore, there was no abuse of discretion by the trial court, and its decree should be affirmed.
Each party shall pay his or her own costs and attorney fees in this court.
Affirmed.